Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 21-40 are given their broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 21-26, 28-33, 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2017/0262955) in view of Ungureanu (US 2014/0168229)
Claim 21
Lin discloses a power management unit (Lin, ¶ 22: “FIG. 1 illustrates a graphics processing system 100 that has a scene-aware power manager 110 for managing the performance of the graphics processing system”) comprising: 

    PNG
    media_image1.png
    404
    527
    media_image1.png
    Greyscale


a control unit configured to: 
monitor inputs (scene information, time stamp events, previous frames, indicators, etc.) that correspond to rendering tasks for a current frame being rendered (Lin, ¶ 26: “events reported by the event reporter 140…time stamp associated with the event from the event reporter 140”; ¶ 28: “The power manager 110 uses some of the status data collected as “early indicators”, because they are indicative of upcoming graphical processing workload of an upcoming frame. The early indicators of a frame are therefore status data that are available for predicting the graphical processing workload of the frame before the start or soon after the start of the graphical processing of the frame (e.g., before or soon after a start of frame event such as vertical synchronization, or VSYNC). Such early indicator can include status data related to CPU processes and/or memory accesses for the upcoming frame.”); 
determine a given performance setting for executing the rendering tasks (Lin, ¶ 24: “The power manager 110 receives data from the frame analyzer 120 as scene information and determines the performance settings to the performance controller 130 based on the received scene information”); and 

Lin does not explicitly disclose, but Ungureanu makes obvious responsive to determining the rendering tasks cannot be completed before a next synchronization signal, cause a previous frame to be replayed (Ungureanu, ¶ 26: “FIG. 7 shows parallel execution of CPU work units and GPU work units. At frame 210, while in non-parallel mode, GPU work unit 212 starts executing but overruns the frame. Because the GPU at the end of frame 210 has not finished generating a new frame image, the display refresh when frame 210 ends only redisplays the previous frame image”)
Before the effective filing date of this application it would have been obvious to one of ordinary skill in the art to replay the previous frame.  As disclosed by “GPU…encounters event Y at 9.8 ms, which was expected to arrive earlier 7.0 ms. In other words, the GPU is operating too slow and may not finish the workloads on time with the frequency at 400 MHz (“revised estimate for 400 MHz” predicting workloads 2B and 2C would not finish on time). The power manager therefore boosts the performance settings of the GPU to 700 MHz in order to finish the tasks on time.”)(Lin, ¶ 125).  Ungureanu discloses that a frame replay can occur when the GPU cannot complete rendering in time.  One of ordinary skill in the art would consider a replay when the scene complexity exceeds the maximum GPU speed.  

Claim 22
Lin does not explicitly disclose, but Ungureanu makes obvious wherein the control unit is configured to cause the previous frame to be replayed in response to determining the rendering tasks cannot be completed before a next synchronization signal while operating at a maximum available performance setting (Ungureanu, ¶ 26: “FIG. 7 shows parallel execution of CPU work units and GPU work units. At frame 210, while in non-parallel mode, GPU work unit 212 starts executing but overruns the frame. Because the GPU at the end of frame 210 has not finished generating a new frame image, the display refresh when frame 210 ends only redisplays the previous frame image”)
Before the effective filing date of this application it would have been obvious to one of ordinary skill in the art to replay the previous frame.  As disclosed by “GPU…encounters event Y at 9.8 ms, which was expected to arrive earlier 7.0 ms. In other words, the GPU is operating too slow and may not finish the workloads on time with the frequency at 400 MHz (“revised estimate for 400 MHz” predicting workloads 2B and 2C would not finish on time). The power manager therefore boosts the performance settings of the GPU to 700 MHz in order to finish the tasks on time.”)(Lin, ¶ 125).  Ungureanu discloses that a frame replay can occur when the GPU cannot complete rendering in time.  One of ordinary skill in the art would consider a replay when the scene complexity exceeds the maximum GPU speed.  

Claim 23
Lin and Ungureanu further make obvious wherein the given performance setting is lower than the maximum available performance setting and the control unit is configured to cause processing hardware to operate at the given performance setting, in response to determining the rendering tasks can be completed before a next synchronization signal while operating at a given performance setting (Lin, Fig. 6; ¶ 125: “GPU…encounters event Y at 9.8 ms, which was expected to arrive earlier 7.0 ms. In other words, the GPU is operating too slow and may not finish the workloads on time with the frequency at 400 MHz (“revised estimate for 400 MHz” predicting workloads 2B and 2C would not finish on time). The power manager therefore boosts the performance settings of the GPU to 700 MHz in order to finish the tasks on time.”)
Claim 24
Lin discloses wherein the control unit is configured to access an entry in a table that identifies a relationship between an amount of time remaining until a synchronization event and a number of rendering tasks (Lin, Fig. 5B; ¶ 126: 

    PNG
    media_image2.png
    382
    573
    media_image2.png
    Greyscale

“In some embodiments, the amount of the fine-grain adjustment is provided by the performance LUT 150 by a lookup based on the event ID 701 and the difference between the actual time 702 and the expected time 711 of the event.”)
Claim 25
Lin discloses wherein the entry in the table comprises a performance setting that corresponds to the amount of time remaining and the number of rendering tasks (Lin, ¶ 126: “the difference between the actual time 702 and the expected time 711 of the event.”; ¶ 125: “GPU…encounters event Y at 9.8 ms, which was expected to arrive earlier 7.0 ms. In other words, the GPU is operating too slow and may not finish the workloads on time with the frequency at 400 MHz (“revised estimate for 400 MHz” predicting workloads 2B and 2C would not finish on time). The power manager therefore boosts the performance settings of the GPU to 700 MHz in order to finish the tasks on time.”)
Claim 26
Lin discloses wherein the control unit is configured to update values stored in entries of the table based on application behavior (Lin, ¶ 127: “The power manager also updates the content of the expected time LUT 710 as it learns the actual time it takes to reach certain specific events at certain specific performance setting”)
Claim 28
	The same teachings and rationales in claim 21 are applicable to claim 28.
Claim 29
	The same teachings and rationales in claim 22 are applicable to claim 29.
Claim 30
	The same teachings and rationales in claim 23 are applicable to claim 30.
Claim 31
	The same teachings and rationales in claim 24 are applicable to claim 31.
Claim 32
	The same teachings and rationales in claim 25 are applicable to claim 32.
Claim 33
	The same teachings and rationales in claim 26 are applicable to claim 33.
Claim 35
	The same teachings and rationales in claim 21 are applicable to claim 35.
Claim 36
	The same teachings and rationales in claim 22 are applicable to claim 36.
Claim 37
	The same teachings and rationales in claim 23 are applicable to claim 37.
Claim 38
	The same teachings and rationales in claim 24 are applicable to claim 38.
Claim 39
	The same teachings and rationales in claim 25 are applicable to claim 39.
Claim 40
	The same teachings and rationales in claim 26 are applicable to claim 40.
Claim(s) 27, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2017/0262955) in view of Ungureanu (US 2014/0168229) and Lee (US 2020/0081513)
Claim 27
Lin does not disclose, but Lee makes obvious further comprising a plurality of tables, wherein each of the table corresponds to one or more of a different application and a scene of a given application (Lee, ¶ 31: “At 604, the power management controller 602 may lookup profiling information associated with the application 602 in the EPT 606. Responsive to finding the profiling information in the EPT 606, the power management controller 602 may at 608 use the profiling information, and at 612 based on the profiling information, compute a power shifting ratio.”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider application profiles.  The motivation would have been to assist in determining when switching to higher performance is beneficial based on predicted rendering requirements.
Claim 34
	The same teachings and rationales in claim 27 are applicable to claim 34.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611